                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  CLINTON LEE PRITCHARD,                          )
                                                  )
                Plaintiff,                        )
                                                  )
  v.                                              )            No.    3:19-CV-167-RLJ-DCP
                                                  )
  FRED SMITH,                                     )
                                                  )
                Defendant.                        )

                                  MEMORANDUM OPINION

        This is a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983. Now before the

 Court are Defendant’s motion for summary judgment based on Plaintiff’s failure to exhaust his

 available administrative remedies as the Prison Litigation Reform Act (“PLRA”) requires [Doc.

 18] and motion in limine [Doc. 38]. Plaintiff filed a response in opposition to Defendant’s motion

 for summary judgment [Doc. 24] and Defendant filed a reply [Doc. 29], as well as additional

 evidence responding to Plaintiff’s response allegations [Docs. 30, 30-1, 30-2]. Accordingly, the

 Court entered an order allowing Plaintiff to file a sur-reply and Defendant to file a sur-sur-reply

 [Doc. 33], which they have done [Docs. 41, 42]. For the reasons set forth below, Defendant’s

 motion for summary judgment [Doc. 18] will be GRANTED, Defendant’s motion in limine [Doc.

 38] will be DENIED as moot, and this action will be DISMISSED without prejudice.

        I.      STANDARD

        Rule 56(a) of the Federal Rules of Civil Procedure provides that “[t]he court shall grant

 summary judgment if the movant shows that there is no genuine dispute as to any material fact and

 the movant is entitled to judgment as a matter of law.” In ruling on a motion for summary

 judgment, the court must draw all reasonable inferences in favor of the nonmoving party. McLean

 v. 988011 Ontario Ltd, 224 F.3d 797, 800 (6th Cir. 2000). As such, the moving party has the


Case 3:19-cv-00167-RLJ-DCP Document 44 Filed 12/11/20 Page 1 of 5 PageID #: 270
 burden of conclusively showing the lack of any genuine issue of material fact. Smith v. Hudson,

 600 F.2d 60, 63 (6th Cir. 1979). To successfully oppose a motion for summary judgment, “the

 non-moving party . . . must present sufficient evidence from which a jury could reasonably find

 for him.” Jones v. Muskegon Cty., 625 F.3d 935, 940 (6th Cir. 2010).

         II.     ANALYSIS

         As the evidence in the record establishes that Plaintiff did not timely file a grievance

 regarding his claim that Defendant used excessive force against him on May 11, 2018 [Doc. 1 p.

 4–5], which is his only claim proceeding herein [Doc. 4 p. 5] despite this administrative procedure

 being available to him, Defendant is entitled to summary judgment. The PLRA provides that “[n]o

 action shall be brought with respect to prison conditions under section 1983 of this title, or any

 other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such

 administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). This requires

 “proper exhaustion” of administrative remedies for all prisoner claims. Woodford v. Ngo, 548 U.S.

 81, 93 (2006). As such, prisoners must complete “the administrative review process in accordance

 with the applicable procedural rules, including deadlines, as a precondition to bringing suit in

 federal court.” Id. at 88.

         In some limited circumstances, an inmate is relieved of his duty to exhaust administrative

 remedies because the remedies are effectively unavailable. See Ross v. Blake, 136 S. Ct. 1850,

 1859–60 (2016). These circumstances include (1) when there is no possibility for relief through

 use of the procedure; (2) when the rules are so confusing as to render them essentially unknowable;

 and (3) when prison officials “thwart inmates from taking advantage of a grievance process

 through machination, misrepresentation, or intimidation.” Id.

         The parties agree that the applicable grievance policy provided Plaintiff seven days to file

 a grievance regarding the incident on May 11, 2018, in which he alleges Defendant used excessive

                                                    2

Case 3:19-cv-00167-RLJ-DCP Document 44 Filed 12/11/20 Page 2 of 5 PageID #: 271
 force against him [Doc. 1 p. 4–5; Doc. 30-2 p. 2; Doc. 41 p. 36–37], and that Plaintiff did not file

 his first grievance about this incident until July 15, 2018 [Doc. 41 p. 36]. But the parties disagree

 as to when this seven-day clock began to run, and therefore disagree as to whether Plaintiff’s July

 15, 2018 grievance was timely. Specifically, Defendant asserts that the seven-day clock began as

 of May 11, 2018, the date of the incident underlying Plaintiff’s claim [Doc. 1 p. 4–5; Doc. 29 p. 2;

 Doc. 30 p. 2; Doc. 30-2 p. 2]. However, Plaintiff asserts that he had seven days from the date on

 which he learned Defendant’s name to file his grievance [Doc. 41 p. 36].1 Thus, the Court must

 determine whether any genuine issue of material fact remains as to this issue.

        First, the applicable grievance policy provides that a prisoner must file a grievance “within

 seven calendar days of the occurrence or the most recent occurrences giving rise to the grievance”

 [Doc. 30-2 p. 2]. However, another portion of the grievance policy provides that “the grievant

 shall describe the problem in detail, including times, dates, and names, etc., when appropriate”

 [Doc. 41 p. 6]. Plaintiff relies on this latter provision to assert that he could not file his grievance

 until he learned Defendant’s name, and thus argues that because he filed his grievance as soon as

 he learned Defendant’s name, it is timely [Id. at 27, 35–37]. But this is not a reasonable

 interpretation of the policy, as it is apparent that the policy’s reference to “names” is conditioned

 by the statement “when appropriate” [Id.].

        Reading the relevant portions of the applicable grievance policy together, it requires a

 prisoner to file a grievance that includes all relevant details of which he is aware (including names,

 as appropriate) within seven days of the relevant incident. But nothing in the policy requires a


        1
           While Plaintiff argued in his initial response to Defendant’s motion for summary
 judgment that his assertion that no correctional officer would give him a grievance during the
 relevant time period also excused his failure to timely file a grievance [Doc. 26 p. 12], in his sur-
 reply he admits that he had access to grievance forms during the relevant time period and instead
 argues that he could not file a grievance without Defendant’s name [Doc. 41 p. 35–36].


                                                    3

Case 3:19-cv-00167-RLJ-DCP Document 44 Filed 12/11/20 Page 3 of 5 PageID #: 272
 prisoner, such as Plaintiff, who does not know the name of the person responsible for the

 occurrence he wishes to grieve, to provide that name in his grievance, nor does the policy excuse

 a prisoner from complying with the seven-day grievance deadline until he can learn the relevant

 name. In other words, the mere reference to “names” in the policy as a detail that a prisoner shall

 provide “when appropriate” does not graft an implied extension of the seven-day deadline for

 grievances until a prisoner knows the name of the jail official responsible for the condition the

 prisoner wishes to grieve. Nor does it render the policy’s seven-day deadline for grievances “so

 confusing as to render [it] essentially unknowable” as required for the grievance process to be

 unavailable. Ross, 136 S. Ct. 1859–60.

        Moreover, Plaintiff’s subjective belief that he was unable to utilize the grievance policy

 without including Defendant’s name is insufficient to make that remedy unavailable. Napier v.

 Laurel Cty., Ky., 636 F.3d 218, 222 (6th Cir. 2011) (holding that “exhaustion is required even if

 the prisoner subjectively believes the remedy is not available”); Brock v. Kenton Cty., Ky., 93 F.

 App’x 793, 798 (6th Cir. 2004) (noting that “‘[The PLRA] says nothing about a prisoner’s

 subjective beliefs, logical or otherwise, about the administrative remedies that might be available

 to him. The statute’s requirements are clear: If administrative remedies are available, the prisoner

 must exhaust them’” (quoting Chelette v. Harris, 229 F.3d 684, 688 (8th Cir. 2000))).

        Thus, it is undisputed that the applicable grievance policy required Plaintiff to file a

 grievance within seven days of the incident he seeks to grieve, and that Plaintiff did not file a

 grievance within seven days of the incident underlying his claim proceeding herein. Moreover,

 Defendant has come forward with affirmative evidence that the grievance procedure was available

 to Plaintiff during those seven days, and Plaintiff has failed to present evidence from which a

 reasonable jury could find that it was not. The Supreme Court has found that “the plain language



                                                  4

Case 3:19-cv-00167-RLJ-DCP Document 44 Filed 12/11/20 Page 4 of 5 PageID #: 273
 of Rule 56(c) mandates the entry of summary judgment, after adequate time for discovery and

 upon motion, against a party who fails to make a showing sufficient to establish the existence of

 an element essential to that party’s case, and on which that party will bear the burden of proof at

 trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

        Accordingly, Defendants’ motion for summary judgment [Doc. 18] will be GRANTED

 and this action will be DISMISSED without prejudice.

        III.    CONCLUSION

        For the reasons set forth above:

        1. Defendant’s motion for summary judgment [Id.] will be GRANTED;

        2. Defendant’s motion in limine [Doc. 38] will be DENIED as moot;

        3. This action will be DISMISSED without prejudice; and

        4. The Court CERTIFIES that any appeal from this decision would not be taken in good
           faith, and that Plaintiff should be DENIED leave to proceed in forma pauperis on any
           subsequent appeal.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

                IT IS SO ORDERED.

                                                               ENTER:



                                                                     s/ Leon Jordan
                                                               United States District Judge




                                                 5

Case 3:19-cv-00167-RLJ-DCP Document 44 Filed 12/11/20 Page 5 of 5 PageID #: 274
